DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed 11/23/2020, is acknowledged.  Claims 1, 4-6, 8, 10, 12, 18, 20-22, 24, 25, 29-31, 34, 37, 41, 46, 53 and 54 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8, 10, 12 and 54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103479400 A to Zhejiang Wolwo Biotech Co LTD (hereinafter 'Zhejiang’)
As per claim 1, Zhejiang teaches a urushiol-containing (abstract) epicutaneous patch (abstract, dermatitis diagnostic patch) comprising: a. a support material (para [0011] a support material); and b. a urushiol-containing film on a surface of the support (para [0022], at least one
support material coated with uprushiol-containing gel); wherein a surface of the support material is coated with the urushiol-containing film (para (0037) urushiol-containing film forming matrix was coated on the support material).
As per claim 4, Zhejiang teaches the patch of claim 3, wherein the carrier material comprises polyvinylpyrrolidone (para [0015)).

As per claim 6, Zhejiang teaches the patch of claim 3, wherein the urushiol-containing film comprises from about 0.04 ug to about 0.5 ug of urushiol (para [0032], contains urushiol 2-20 ug/cm*2, para (0026), area=0.5-154 cm*2).
	As per claim 8 and 54, Zhejiang teaches the patch of claim 3, wherein the urushiol-containing film comprises from about 0. 075 ug to about 0. 085 ug of urushiol (para (0032), contains urushiol 2-20 ug/cm*2, para [0026], area=0.5-154 cm*2).
As per claim 10, Zhejiang teaches the patch of claim 3, wherein the urushiol-containing film comprises from about 0.1 ug to about 0.2 ug of urushiol (para [0032], contains urushiol 2-20 ug/cm*2, para (0026), area=0.5-154 cm*2).
As per claim 12, Zhejiang teaches the patch of claim 3, wherein the urushio!-containing film comprises from about 0.3 ug to about 0.4 ug	of urushiol (para [0032], contains urushiol 2-20 ug/cm*2, para (0026), area=0.5-154 cm*2).

Claim Objections
Claims 18, 20-22, 24, 25, 29-31, 34, 37, 41, 46 and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618